                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     Southern Division
                               Civil Action No. 7:20-cv-144


 JOSE RAMIREZ, individually and on behalf             )
 of all others similarly situated,                    )
                                                      )
                     Plaintiffs,                      )
                                                      ) DEFENDANTS T&D CUSTOM FENCES
         vs.                                          ) AND DECKS, LLC and TIMMY WELLS
                                                      )      RESPONSE TO MOTION TO
 T&D CUSTOM FENCES AND DECKS                          )     CONDITIONALLY CERTIFY A
 LLC and TIMMY WELLS,                                 )      COLLECTIVE ACTION AND
                                                      ) FACILITATE NOTICE PURSUANT TO 29
                      Defendants.                     )            U.S.C. 261(B)
                                                      )



        The Defendants understand that the requirement of conditionally certifying a collective
action are modest. The Defendants deny allegations that employees were required to work off the
clock and that they are all subject to unpaid overtime wages. It is further denied that Mr.
Ramirez, as a supervisor, would be similarly situated to other workers at T&D.
                                     Objection to Proposed Notice
        The Defendants request that the Court enter a shorter notice. The purpose of a collective
action is to advise potential plaintiffs of their rights to join the action, not as a tool for Plaintiff’s
counsel to broaden their suit and force Defendant to identify potential clients for Plaintiff’s firm.
Accordingly, a 30 day notice period provides effective notice of the action to potential collective
action members and is fair to Defendants and Plaintiff. A 60 day notice merely serves the
purpose of unfairly assisting Plaintiff in enrolling potential claimants.
        Defendants object to Plaintiff’s request that the information sought be produced “in
computer readable format” as Defendants are unclear what is meant by computer readable.
Presumably, all documents are computer readable and can be scanned or photographed to add to
the computer.
        Defendants further object to the notice of the collective action lawsuit seeking employees
from August 7, 2017. (DE 18-1). The look back period for additional plaintiffs is the day they



                                    1
           Case 7:20-cv-00144-BO Document 22 Filed 12/10/20 Page 1 of 3
join the class not the date Jose Ramirez filed suit. Accordingly, the notice improperly broadens
the potential class. The Notice should refer to employees as of the date the class receives
conditional certification.




This the 10th day of December, 2020.




                       CROSSLEY McINTOSH COLLIER HANLEY & EDES, PLLC



                                       By: ___/s/ Andrew Hanley _________________
                                              Andrew Hanley
                                              NC State Bar No.: 23738
                                              5002 Randall Parkway
                                              Wilmington, NC 28403
                                              Telephone: (910) 762-9711
                                              Facsimile: (910) 256-0310




                                    2
           Case 7:20-cv-00144-BO Document 22 Filed 12/10/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE
     I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
CM/ECF system which will deliver to the following counsel via electronic mail:

L. Michelle Gessner
Gessnerlaw, PLLC
1213 Culbreth Drive, Suite 426
Wilmington, North Carolina 28405

       On this 10th day of December, 2020.

                                                      /s/ Andrew Hanley
                                                      Andrew Hanley




                                   3
          Case 7:20-cv-00144-BO Document 22 Filed 12/10/20 Page 3 of 3
